DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-24 in the reply filed on 3/7/2022 is acknowledged.
Claims 15-20 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016071267 (Zappoli hereinafter). 
Regarding claims 21- 24, Zappoli teaches a method of manufacturing a crimped sheet for an aerosol-generating article, the method comprising the steps of: feeding a substantially continuous sheet of material to a set of crimping rollers, the set of crimping rollers comprising a first roller and a second roller, at least one of the first or second roller including a plurality of ridges; and crimping the substantially continuous web to form the crimped web by feeding the substantially continuous sheet between the first and second rollers in a longitudinal direction of the sheet of material such that the ridges of the first or second rollers apply a plurality of crimp corrugations to the substantially continuous sheet of material.  Zappoli teaches gathering the crimped sheet to form a continuous rod; and cutting the continuous rod into a plurality of rod-shaped components, each rod-shaped component having a gathered crimped sheet formed from a cut portion of the crimped sheet, the crimp corrugations of the crimped sheet defining a plurality of channels in the rod-shaped component (page 25, claims 1 and 2).  Zappoli teaches that the sheet of material is a homogenized tobacco sheet (page 7, lines 16-23).
Zappoli teaches that the ridges in the first or second roller define a first and a second flank and a tip, the first or the second flank forming a flank angle with a radial direction passing through the tip (3131,3133,3135 in Fig. 3, 4131-4136 in Fig. 4), wherein the flank angle is equal to half the corrugation angle (page 5, lines 28-30), wherein Zappoli teaches that the corrugation angle is between 30 degrees to 90 degrees (col. 5, lines 22-25) thus the flank angle is between about 15 degrees and about 45 degrees which falls within the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747